855 F.2d 201
UNITED STATES of America, Plaintiff-Appellee,v.Suzie WHITE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Angel ORTEGA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Michael W. CHAMBLESS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Mobud OKABE, a/k/a Masami Machibda, a/k/a Tony Okabe,Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert LEMOINE, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Jesus VENEGAS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Jorge SOLTERO, and Alexander Rodriguez, Defendants-Appellants.UNITED STATES of America, Plaintiff-Appellee,v.Pedro Otoniel VALDEZ-TREVINO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Keri Lynn HUKEL, Defendant-Appellant.
Nos. 88-1073, 88-1247, 88-3215, 88-3233, 88-3389, 88-1410,88-1424, 88-1354 and 88-2259.
United States Court of Appeals,Fifth Circuit.
Sept. 8, 1988.

Thomas S. Morgan (court appointed), Midland, Tex., for White.
LeRoy Morgan Jahn, Asst. U.S. Atty., San Antonio, Tex., Karen Skrivseth, Atty., Appellate Section, Criminal Div., U.S. Dept. of Justice, Washington, D.C., for U.S. in No. 88-1073.
John R. Steer, David E. Anderson, Deputy Gen. Counsel, U.S. Sentencing Com'n, Washington, D.C., for amicus curiae U.S. Sentencing Com'n.
Christine W. Kelso, Asst. Public Defender, Lucien B. Campbell, Federal Public Defender, El Paso, Tex., for Ortega.
Helen M. Eversberg, U.S. Atty., Clifford R. Cronk, Asst. U.S. Atty., El Paso, Tex., LeRoy Morgan Jahn, Asst. U.S. Atty., San Antonio, Tex., for U.S. in No. 88-1247.
John T. Mulvehill, Federal Public Defender, Virginia Laughlin Schlueter, Asst. Federal Public Defender, New Orleans, La., Patti A. Goldman, Public Citizen Litigation Group, Washington, D.C., for Chambless.
John Volz, U.S. Atty., Gerry Deegan, Robert J. Boitmann, Asst. U.S. Attys., New Orleans, La., for U.S. in No. 88-3215.
Francis King, Asst. Federal Public Defender, New Orleans, La., Patti A. Goldman, Public Citizen Litigation Group, Washington, D.C., for Okabe.
Kathleen Kahoe, Robert J. Boitmann, Asst. U.S. Attys., New Orleans, La., for U.S. in No. 88-3233.
John H. Craft, Asst. Federal Public Defender, New Orleans, La., for Lemoine.
John Volz, U.S. Atty., New Orleans, La., for U.S. in No. 88-3389.
Robert R. Harris, El Paso, Tex., for Venegas.
Helen M. Eversberg, U.S. Atty., LeRoy Morgan Jahn, Janet E. Bauerle, Asst. U.S. Attys., San Antonio, Tex., for U.S. in Nos. 88-1410, 88-1354.
Robert R. Harris, El Paso, Tex., for Soltero.
Salvador C,. Ramirez, El Paso, Tex., for Rodriguez.
Helen M. Eversberg, U.S. Atty., LeRoy Morgan Jahn, Asst. U.S. Atty., San Antonio, Tex., for U.S. in No. 88-1424.
Tony Chavez, Michael McLeaish, Odessa, Tex., for Valdez-Trevino.
Marjorie Meyers, Louis J. Menendez, Roland E. Dahlin, Federal Public Defender, Houston, Tex., for Hukel.
Henry Oncken, U.S. Atty., Frances H. Stacy, Asst. U.S. Atty., Houston, Tex., for U.S. in No. 88-2259.
Appeals from the United States District Court for the Western District of Texas.
Appeals from the United States District Court for the Eastern District of Louisiana.
Appeals from the United States District Court for the Southern District of Texas.
Before CLARK, Chief Judge, BROWN, and JOLLY, Circuit Judges.

BY THE COURT:

1
These cases, which have been consolidated for argument and determination on appeal, involve the application of the sentencing guidelines promulgated by the United States Sentencing Commission pursuant to the Sentencing Reform Act of 1984.  All of the substantial constitutional issues raised in these appeals are now the subjects of a grant of certiorari by the Supreme Court of the United States in United States of America v. Mistretta, --- U.S. ----, 108 S.Ct. 2818, 100 L.Ed.2d 920.  The court is advised that all but six of the sixty-five district judges in the Fifth Circuit are now applying the sentencing guidelines in all criminal cases subject to their application.


2
After considering the merits of the constitutional arguments raised in various appeals before this court, the impending Supreme Court resolution of the constitutional issues, and the impact on the administration of criminal justice in the interim, we exercise our supervisory power to direct that the sentencing guidelines be applied in all district courts of the Fifth Circuit pending the decision of the Supreme Court of the United States in United States of America v. Mistretta and the implementation of that decision by this court.


3
By our ruling today the court does not preclude any defendant sentenced in accordance with the guidelines from attacking the constitutionality or legality of the sentence imposed in the same manner as presently permitted, to-wit, by adoption of the issues raised in today's appeals or by the presentation of new issues.


4
The court reserves jurisdiction pending final decisions in the captioned appeals.